Citation Nr: 1044947	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  04-16 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability (claimed as a neck disorder).

2.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to a neck disorder.

3.  Entitlement to an initial increased evaluation for chronic 
sinusitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from June 1973 to March 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In May 2003 the Veteran testified before a Decision 
Review Officer (DRO) and in February 2009, the Veteran testified 
before the undersigned Veterans Law Judge sitting at the RO; 
copies of the hearing transcripts are associated with the claims 
folder and have been reviewed.  In February 2009, the Veteran 
submitted additional evidence directly to the Board, with a 
waiver of initial RO consideration of the evidence.  This 
evidence is accepted for inclusion in the record on appeal.  See 
38 C.F.R. § 20.1304 (2010).  In April 2009, the Board remanded 
the matters for additional development.  With respect to those 
claims decided herein, the Board finds that the agency of 
original jurisdiction (AOJ) substantially complied with the April 
2009 remand orders and no further action is necessary in this 
regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  A preponderance of the evidence is against finding that any 
chronic cervical spine disability had its clinical onset in 
service or is otherwise related to active service. 
2.  A preponderance of the evidence is against finding that any 
current right shoulder disability had its clinical onset in 
service or is otherwise related to active service or proximately 
due to a service-connected disability. 

3.  Chronic sinusitis is manifested by no more than one or two 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  


CONCLUSIONS OF LAW

1.  Chronic cervical spine disability was not incurred or 
aggravated in service and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Chronic right shoulder disability was not incurred or 
aggravated in service and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  The criteria for an initial rating greater than 10 percent 
for chronic sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Code 6510 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through letters dated in December 2001, May 2003, and May 2005, 
the RO notified the Veteran of elements of service connection, 
the evidence needed to establish each element of the claim.  
These documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claim, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.  In a January 2009 letter, the RO specifically 
notified the Veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated by 
an agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Moreover, with regard to the issue of an initial increased 
evaluation for chronic sinusitis, it is noted that the Veteran's 
appeal for a higher initial disability evaluation, arising from 
the initial evaluation assigned for this disability once the RO 
awarded service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
folder, and all identified and available treatment records have 
been secured. The Veteran has been medically evaluated in 
conjunction with his claims.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.  The duties to notify and 
assist have been met.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
the Veterans Law Judge who chairs a Board hearing fulfill two 
duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties 
consist of (1) fully explaining the issues and (2) suggesting the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the Veterans Law Judge sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked, or was outstanding that 
might substantiate the claims.  Moreover, neither the Veteran nor 
his representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2); and no prejudice has been identified in the 
conduct of the Board hearing.  

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection Claims

A.  Law and Regulations

At the outset, it is noted that the Board has reviewed all of the 
evidence in the Veteran's claims folder.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Federal Circuit has held that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize 
the relevant evidence where appropriate.

Service connection may be granted for disability resulting from  
disease or injury incurred in or aggravated by service.  38  
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service 
connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in- service disease or injury and 
the present disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

For the showing of chronic disability in service, there is 
required a combination of manifestations sufficient to identify 
the disability and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).  

Service connection may be granted for certain specified diseases, 
including arthritis, which are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 101, 1112, 1113, 1137 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Also, if the evidence shows 
that the disability at issue is proximately due to or the result 
of a service-connected disease or injury, it will be service 
connected.  38 C.F.R. § 3.310(a).  Under 38 C.F.R. § 3.310(b), 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will also be service 
connected.

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent 
to testify on factual matters of which he has first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the  
Veteran prevailing in either event, or whether a preponderance of  
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the  
determination, the benefit of the doubt is afforded to the 
Veteran.

B.  Factual Background

The Veteran claims that service connection is warranted for a 
cervical spine disability, and a right shoulder disorder, 
including as secondary to the cervical spine disability.  The 
Veteran has current diagnoses of cervical spondylosis and 
neuroforaminal stenosis at C6-7 level by magnetic resonance 
imaging (MRI) and right shoulder early degenerative arthritis of 
the glenohumeral and the acromioclavicular joint by x-rays, as 
recorded in VA examination report of May 2010.  

A service medical report dated in April 1974 notes that the 
Veteran had a painful right shoulder and neck, and that no 
treatment was sought.  An in-service orthopedic consultation 
dated in May 1974 reveals the Veteran's complained of a painful 
right shoulder, which he reported had been painful for 
approximately two to three years.  He stated that he injured it 
while participating in sports prior to his entry into the 
service.  The conclusion reached following the evaluation was 
that the Veteran had no significant functional disability or 
pathological findings relating to his neck or right shoulder 
joint at that time.  Service treatment records show the Veteran 
was treated for neck strain and pain and tenderness in both upper 
trapezius subsequent to a motor vehicle accident in service in 
March 1975; the Veteran was a passenger in a head-on collision 
with another car.  At the time of the Veteran's separation 
examination in January 1981 there was no report of any neck or 
shoulder problems.  However, in a follow-up to the separation 
examination, the next day, the Veteran disclosed the history of 
the 1975 automobile accident, and stated that he experienced 
hyperextension of the neck during the accident.  He report having 
a constant dull pain in the back of his neck with episodes of 
sharp pain and tenderness.  The assessment was probable muscle 
spasm.  In the Report of Medical History, the Veteran denied 
having or having had painful or "trick" shoulder.  

The Veteran sought post-service treatment for his neck and 
shoulder at a VA outpatient clinic.  Computed tomography (CT) of 
the cervical spine in June 2000 revealed an impression of 
cervical spine CT without abnormality.  X-rays of the right 
shoulder in July 2000 shows an impression of a negative 
examination of the right shoulder.  In March 2001 the Veteran was 
seen at a VA orthopedic outpatient clinic where he complained of 
right shoulder pain, which he had been experiencing for years and 
neck pain with constant bilateral upper extremity numbness.  His 
assessment was right shoulder subacromial bursitis.  In a May 
2001 VA Medical Center (VAMC) outpatient clinic report, it was 
noted that the Veteran related that his neck and shoulder pain 
started after a motor vehicle accident in the service.  He stated 
that he sustained a whiplash at the time and was placed in 
traction.  He stated that he continues to have pain in the neck 
with grinding during movement.  He reported that the pain is 
worse with activity and prolonged positions.  He also described 
constant shoulder pain.  The diagnosis was cervical enthesopathy.  

A medical report dated in February 2002 shows the Veteran was 
seen for a follow-up visit for chronic neck and shoulder pains.  
The examining physician noted that the Veteran provided copies of 
his military medical records which clearly showed that he had 
been treated for chronic neck and shoulder pain related to the 
1975 car accident.  The physician noted that "At present [the 
Veteran] still suffers from these problems."  In a June 2002 
report of the VA pain clinic it was noted that review of the 
records and clinical response to procedures point toward "CERV 
FACET DS" as the main cause of pain syndrome affecting the neck 
and right shoulder.  The examiner indicated that the Veteran's 
neck and right shoulder problems have been going on since 1975 
when the Veteran had a car accident while in the military and 
developed neck pain after a whiplash injury.  At that time 
radiological and physical findings were negative.  However, the 
examiner noted that "this is a clinical diagnosis and not a 
radiological diagnosis."  

At his personal hearing before the DRO in May 2003 the Veteran 
testified that he first sought treatment for his neck and 
shoulder in 1998 or 1999 and continued to seek treatment from 
that point.  He stated that he had had problems since leaving the 
military.  Hearing Transcript (Tr.), p. 11.  He further testified 
that a doctor discussed the relationship between his neck and 
shoulder injury and said that the neck and the facets in the neck 
are pinching on the nerves, or something in that area that goes 
down to the shoulder.  Tr., p. 16.

The Veteran had a VA examination in July 2003.  On physical 
examination the Veteran's neck had 70 degrees of right and left 
rotation, 50 degrees of flexion and 45 degrees of extension.  
There was no reflex, sensory or motor defects in the upper 
extremity.  Examination of the shoulder showed full range of 
motion when compared to the contralateral side.  There was some 
tender area in the supraspinatus muscles of the right scapula.  
The examiner noted that previous examination shows he has 
degenerative joint disease of the right shoulder and spondylitic 
changes in the multiple levels of the cervical spine.  The 
examiner further noted that with the history as stated in the 
records, he could not relate the problems the Veteran is having 
at the present time in his neck or his shoulder to his service-
connected problems -- except for the fact that he did have the 
automobile accident in 1975, at which time, he developed some 
neck pain and this may be residual myositis from that.  MRI of 
the cervical spine in 2004 shows midline posterior disc 
herniation at C3/floor and C4/5, and posterolateral disc 
herniation at C6/7 extending toward the left with a downward 
migrating fragment overlying the postero-lateral surfaces of the 
C7 vertebral body.  

In August 2005 a private physician, Dr. NJJ, provided a medical 
opinion, in which he expressed that the Veteran "qualifies as a 
service-connected problem due to the fact that the injury is well 
documented that he sustained a severe whiplash injury and is 
related to this injury and he has been complaining since the 
accident and has had visits within a reasonable timeframe and now 
has changes consistent with his original injury."  In an August 
2007 VAMC neurosurgery note an impression of a chronic neck soft 
tissue problem was presented.  The physician noted that he did 
not find a clear cause for the problem.  

In a September 2007 VAMC telephone contact note, it was noted 
that the Veteran called to review his MRI of the cervical spine 
results.  The doctor to whom the Veteran spoke, noted that the 
Veteran had been suffering from cervicalgia with radiculopathy 
ever since he was involved in a motor vehicle accident in 1975 
while he was in the air force.  His symptoms have been present 
since and have only gotten worse.  The doctor further noted that 
she explained to the Veteran that "more likely than not his 
abnormalities on the MRI and cervical disease is secondary to 
that MVA in 1975."

At his Board hearing in February 2009 the Veteran testified that 
he had trauma to his right shoulder before he went in the service 
and he had not had any further trauma to the right shoulder after 
that.  Tr., p.15.  The Veteran also described the in-service 1975 
motor vehicle accident as a head on collision, in which he was a 
passenger of the car.  Tr., p.22.

VA examination of the spine was conducted in January 2010.  The 
claims folder was reviewed and the examiner obtained a medical 
history from the Veteran.  The Veteran complained of radiating 
pain to the right shoulder.  Following examination of the Veteran 
the examiner concluded with a diagnosis of cervical spondylosis.  
X-rays showed osteoarthritic changes with osteophyte formation 
and narrowing of the disc space between C6-C7, with no sign of 
fracture or dislocation.  The examiner opined that mild cervical 
spondylosis is less likely as not caused by or a result of a neck 
injury in service.  Rationale for the opinion is that there is no 
objective evidence in the Veteran's active duty medical records 
to suggest a high energy injury to the cervical spine, such as 
fracture or severe soft tissue injury.  In the absence of these 
findings a post traumatic process is unlikely.  Moreover, while 
the Veteran has mild spondylosis, "I would anticipate more 
severe degenerative changes on x-ray if a post traumatic process 
was initiated in 1975.  Finally, there exists a 20 year treatment 
gap in Veteran's history which belies a causal relationship."

On VA examination conducted in May 2010 the Veteran reported the 
history of the in-service motor vehicle accident in which he was 
involved and stated that since his discharge from the military he 
continues to have neck pain.  He also complained of occasional 
intermittent right shoulder pain on certain movements.  The 
Veteran stated that he had no shoulder pain when he joined the 
military.  He reported that he was doing well until about ten 
years ago when he started having recurrent right shoulder pain 
for which he did not seek treatment.  Following examination of 
the neck and right shoulder the Veteran was diagnosed with 
cervical spondylosis and neuroforaminal stenosis at C6-7 level by 
MRI and right shoulder early degenerative arthritis of the 
glenohumeral and the acromioclavicular joint by x-rays.  

The examiner opined that the Veteran's current neck condition is 
less likely as not to be related to his military service or the 
car accident during his military service.  The examiner's 
rationale for his opinion was that the Veteran was diagnosed at 
the time of the accident with a whiplash injury with negative x-
ray findings and his accident did not involve a high-energy 
injury inasmuch as there was no collision with another car and 
turnover of the car when the accident happened.  Moreover, there 
was a treatment gap of almost 20 years following the Veteran's 
discharge from the military during which he received no medical 
attention or treatment for his neck.  

With regard to the right shoulder the examiner opined that it is 
less likely as not that a right shoulder condition is related to 
the Veteran's military service or to his neck disorder.  The 
examiner's rationale was that the Veteran did not complain of 
shoulder pain during his car accident in the military.  The 
Veteran stated that his current right shoulder pain started only 
ten years ago.  Moreover, his service medical records showed that 
he did injure his right shoulder a couple of years before his 
enlistment while participating in sports.  However during his 
military service, there was no documentation of right shoulder 
pain therefore, there was no aggravation caused by service.

C.  Discussion and Analysis

1.  Cervical Spine Disability

The Veteran did injure his neck in service from a motor vehicle 
accident.  While there is no report of hospitalization from the 
injury, he complained of neck pain following the accident and 
assessments included probable muscle spasm.  X-rays of the 
cervical spine in service were negative for pathology.  A CT scan 
in June 2000 was negative for cervical spine pathology.  
Subsequent testing did reveal cervical spondylosis and 
neuroforaminal stenosis at C6-7.  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has 
held that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a requirement 
for private medical opinions.  A medical opinion that contains 
only data and conclusions is not entitled to any weight.  
Further, a review of the claims file cannot compensate for lack 
of the reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008)

July 2003 VA examination report noted the changes in the cervical 
spine and the examiner indicated that he could not relate the 
problems the Veteran is having at the present time in his neck or 
his shoulder to his service-connected problems -- except for the 
fact that he did have the automobile accident in 1975, at which 
time, he developed some neck pain and this may be residual 
myositis from that.  This opinion is of little probative value 
since it is speculative and does not specify whether current 
disability is as likely as not related to service or just 
possibly related.  Dr. NJJ is of the of the opinion that the 
Veteran's post service visits were within a reasonable timeframe 
and that the Veteran now has changes consistent with his original 
injury.  Dr. NJJ apparently reviewed some records described as a 
1981 VA hospital report.  There is no such record in the claims 
folder and probably refers to service treatment records from that 
period that have been discussed above.  It is clear that the 
record review was very limited.  While this evidence is 
probative, it is of less probative weight than the 2010 VA 
medical reports.  

The VA examiners reviewed the entire claims file and included a 
synopsis of the veteran's medical history.  It was opined that 
changes on x-ray were not as significant as would be anticipated 
if the degenerative process had started many years earlier.  The 
May 2010 examiner misstates that the motor vehicle accident did 
not involve another vehicle, while the service treatment records 
reflect that the Veteran was involved in a head on injury.  
However, the indication that it was not a "high-energy injury" 
is supported by the fact that the Veteran was not hospitalized 
following the injury.  He claims that he was in traction 
following the accident and on bed rest for a week.  See  February 
2009 Hearing transcript, p. 10.  However, the outpatient 
treatment reports dated five days after the accident noted only a 
neck sprain with application of daily hot packs to be 
administered with Medcolator treatment.  The record reflects that 
the Veteran has worked as a mail handler for many years and 
according to the May 2010 report has carried boxes weighing up to 
70 pounds.  The VA opinions are factually accurate, fully 
articulated, and contain sound reasoning; they are clearly more 
probative than the remaining evidence of record.  Therefore, the 
VA opinions are afforded significant probative value.  A clear 
preponderance of the evidence is against a finding that current 
cervical spine disability had its clinical onset in service or is 
otherwise related to active duty.  

The Board has considered the Veteran's statements regarding 
continuity of symptomatology with regard to his neck pain since 
service.   The Veteran is competent to testify as to continuous 
neck problems since the injury in service and his descriptions 
are credible.  However, he is not shown to be competent to 
establish a diagnosis of pathology causing the neck pain or 
relating that pathology to service.  Even medical professionals 
require diagnostic tools such as x-rays, CT scans and MRIs to 
diagnose underlying disability.  While the Board does not doubt 
that the Veteran has had neck pain since service, a clear 
preponderance of the evidence is against finding that current 
neck pathology is related to active duty.  The VA examiners in 
2010 considered the Veteran's complaints of neck pain since 
service, but noted the objective evidence did not point to 
service as the cause of current cervical spine disability.  
Further, to the extent that the Veteran is competent to indicate 
that neck pain has continued since service, his assessments are 
less probative than the 2010 VA opinions concerning the etiology 
of cervical spine pathology.  

Because the weight of the evidence is against a finding that 
current cervical spine disability had its clinical onset or is 
otherwise related to active duty, service connection is denied.  

2.  Right Shoulder Disorder

In this instance, the evidence is against a finding that the 
Veteran has a right shoulder disorder that either had its onset 
during service, is related to the Veteran's active service, or is 
proximately due to the service-connected cervical spine 
disability.  While the record contains radiologic impressions and 
a diagnosis of a right shoulder disorder, there is no competent 
medical evidence of a link between the current right shoulder 
disorder and the Veteran's active military service.  Since the 
Veteran is not service-connected for cervical spine disability, 
there is no basis to grant service connection for right shoulder 
disability on a secondary Board basis.  See 38 C.F.R. § 3.310.  

A VA examiner in 2010 has opined that the Veteran's right 
shoulder disorder is less likely as not related to his military 
service or to his neck disorder.  The examiner explained that the 
Veteran did not complain of shoulder pain during his car accident 
in the military and the Veteran stated that his current right 
shoulder pain started only ten years ago.  Moreover, the examiner 
noted that the Veteran's service treatment records show that he 
injured his right shoulder a couple of years before his 
enlistment while participating in sports.  In addition during his 
military service, there was no documentation of right shoulder 
pain therefore there was no aggravation caused by service.  Here, 
the Board finds the May 2010 VA examiner's opinion to be 
probative for resolving the matter on appeal and assigns it high 
probative value.  This is because the examiner conducted a review 
of the evidence in the claims folder, and examined and 
interviewed the Veteran.  Most significant is that the examiner 
gave sound reasons for his opinion that the Veteran's right 
shoulder disorder is less likely as not related to his military 
service; noting that the Veteran did not complain of shoulder 
pain at the time of the in-service car accident and the Veteran 
stated that his current right shoulder pain started only ten 
years ago.  In addition, service treatment records indicate that 
the Veteran injured his right shoulder while participating in 
sports prior to entering service.  The May 2010 VA examiner's 
opinion appears to be accurate, fully articulated and contains 
sound reasoning.  

The Veteran has not denied having a prior injury to his shoulder.  
As noted earlier, he testified that he had trauma to his right 
shoulder before he entered service and did not have more trauma 
to the shoulder after that.  To the extent that the Veteran 
claims that a preexisting right shoulder disorder was aggravated 
during service, service treatment records are void of evidence of 
treatment for a right shoulder disorder during service.  The 
record shows that after the 1975 car accident the Veteran 
received treatment for pain and stiffness to both upper 
trapezius.  There is no further mention of treatment or a 
diagnosis of a right shoulder disorder during the Veteran's 
periods of active duty service.  On clinical evaluation at the 
time of separation from service in 1981 there were no 
abnormalities of the upper extremities noted.

The Veteran indicated that he sought treatment for a shoulder 
disorder for the first time after service some time in 1998 or 
1999.  See Tr.(DRO), p. 11.  The first medically documented 
record of complaints of pain in the right shoulder is dated in 
July 2000.  In a May 2001 VAMC outpatient treatment report the 
Veteran described constant shoulder pain since the 1975 motor 
vehicle accident in service.  The Board notes that lay evidence 
concerning continuity of symptoms after service, if credible, are 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan, 451 F. 3d 1331.  However, the Board 
finds that the Veteran lacks credibility with his assertions 
regarding the onset of problems with his right shoulder.  At the 
time he was discharged from service, the Veteran denied having or 
having had painful or "trick" shoulder.  When he filed his 
claim in 2001 he indicated that his shoulder disability happened 
at the same time as his neck condition and was treated 
simultaneously.  He later testified that the only trauma he had 
to his right shoulder occurred prior to entering service.  During 
VA examination in 2010 he reported that he started having 
recurrent right shoulder pain about ten years ago.  These 
inconsistent statements about his shoulder disorder diminish his 
reliability as a historian.  Caluza v. Brown,  7 Vet. App. 498 
(1995).  As a result, the Board assigns less weight to the 
Veteran's statements.  Furthermore, approximately sixteen years 
had lapsed from the time of the Veteran's discharge from active 
duty and when he claims to have sought treatment for a shoulder 
disorder.  A prolonged period without medical complaint can be 
considered, along with other factors concerning the claimant's 
health and medical treatment during and after military service, 
as evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran is not shown to have the medical expertise to 
determine whether a right shoulder disorder had its onset in 
service, specifically related to the 1975 motor vehicle accident, 
or render an opinion as to whether a right shoulder disorder is 
causally related to his cervical spine disability, or is 
otherwise related to active duty.  
See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges the Veteran's testimony at his hearing stating that 
he was told by a doctor that there is a relationship between his 
neck and shoulder in that facets in the neck are pinching on the 
nerves that go down to the shoulder.  The Board notes that this 
is hearsay medical evidence, and hearsay medical evidence as 
transmitted by layperson, is of limited probative value.  The 
connection between what a physician said and layperson's account 
of what he purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).

In this case, a clear preponderance of the evidence is against 
the Veteran's claim for service connection for a right shoulder 
disorder, including as secondary to the service-connected 
cervical spine disorder, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002);  38 C.F.R. § 3.102 (2010).   

III.  Initial Increased Evaluation Claim

The Veteran was granted service-connected for chronic sinusitis 
by rating decision in May 2003 and assigned a 10 percent 
disability evaluation from October 2, 2000.  He contends that his 
sinus disability warrants a higher initial disability evaluation.

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  The Board notes that the current 
appeal arose from the rating assigned following the initial grant 
of service connection for chronic sinusitis.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) noted the distinction between a claim 
for an increased rating for a service- connected disability and 
an appeal from the initial rating assigned for a disability upon 
service connection.  The Board will evaluate the level of 
impairment due to the disability throughout the entire period, 
considering the possibility of staged ratings, as provided by the 
Court in Fenderson.  Id.; see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The General Rating Formula for Sinusitis, 38 C.F.R. § 4.97 
Diagnostic Codes 6510 - 6514, provides that, a 10 percent 
disability rating is assigned for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting four 
to six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  A 30 
percent disability rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent (maximum) disability rating is assigned 
following radical surgery with chronic osteomyelitis, or; near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or crusting 
after repeated surgeries.  A Note to the General Rating Formula 
for Sinusitis provides that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97 Diagnostic Codes 6510 - 6514 (2010).

Service treatment records show that in May 1976 the Veteran was 
seen at a medical facility with complaints of extreme sore throat 
and earache.  His throat was very red with purulent exudates 
noted bilaterally.  The impression was pharynx tonsillitis.  
Ampicillin was prescribed.  The January 1981 separation 
examination report indicates the Veteran had sinusitis since 
childhood manifested by nasal drip and treated with medication 
with good results.  It was also noted that the Veteran's last 
recurrence was in December 1980 and no treatment was sought.  

Post-service private treatment records dated from September 1981 
to 1995 show the Veteran was treated on a number of occasions for 
sinusitis and prescribed medication, not an antibiotic.  In 
November 1981 the Veteran complained of general malaise, and sore 
throat for three days.  In October 1984 the Veteran complained of 
sinus headache.  He stated that he had taken aspirin.  No 
medication was prescribed at that time.  In September 1998 the 
Veteran was seen by his private physician because of sinus 
infections.  At the visit he reported that he had been noticing 
head congestion for the last two weeks associated with some post 
nasal drip and cough.  Objective examination revealed there was 
mild sinus adenopathy.  The assessment was acute sinusitis, 
status post upper respiratory infection.  Medication was 
prescribed, not antibiotics.  

A May 2000 computed tomography (CT) of the maxillofacial reveals 
there is approximately one centimeter retention cyst involving 
the maxillary sinuses bilaterally.  The ostium, infundibulum, 
hila and middle meatus are well preserved and patent bilaterally.  
The impression was bilateral anterior ethmoid air cells, left 
frontal sinus and bilateral maxillary sinus inflammatory changes 
and abnormality of the osteomeatal complex bilaterally.  The 
visualized paranasal sinuses were well aerated.  The Veteran was 
seen and examined at a VAMC in August 2002.  The medical report 
noted the Veteran's history of nasal congestion despite 
medication (Allegra, flonase) taken by the Veteran.  Physical 
examination showed edema of the middle turbs bilaterally and 
watery mucus drainage.  The plan was to "change antihistamine to 
zyrtec, guafenessin, ocean spray, potential antigen avoidance."

At his May 2003 personal hearing before the DRO the Veteran 
testified that he was prescribed antibiotics by his doctors for 
sinus infections.  He stated that the antibiotics would help, but 
the infection would come back within a month and he would then 
get massive headaches and would be treated with antibiotics and 
other medications.  Tr., p. 6.  In October 2003 the Veteran was 
seen at a VA outpatient clinic with complaints of chronic pain of 
the sinus.  In a December 2003 telephone consult the Veteran 
complained of acute exacerbation of sinusitis with different 
color sputum but no foul smell, no fever and chills, and 
headache. 

In January 2004 the Veteran was seen at a VA outpatient clinic 
complaining of an acute sinus exacerbation which occurred one 
week prior.  He reported that he had been taking amoxicillin and 
was starting to feel better, but he stated that the condition was 
still lingering.  He complained of nasal congestion, frontal 
headaches, and greenish-colored sputum as well as nasal 
discharge.  On examination there was tenderness upon palpation of 
the frontal sinuses.  There was nasal turbinates with erythema 
and inflammation.  The pharynx was slightly erythematous with no 
exudates.  The assessment was chronic sinusitis with an acute 
exacerbation.  It was noted that the Veteran was improving and 
would continue with current medical regiment.  The Veteran's 
medication list included Ibuprofen but no antibiotic.  

In March 2004 the Veteran presented at VAMC with a history of 
chronic sinusitis and with current complaints of sinusitis 
exacerbation.  He reported that his sputum had changed in color 
to yellow-green.  He stated he had experienced fever and chills, 
and increased headaches.  He stated he was using an 
antihistamine, and a steroid nasal inhaler as chronic treatment.  
On examination there was tenderness upon palpation of the 
maxillary sinus.  The assessment was chronic sinusitis with acute 
sinusitis exacerbation.  He was treated with Bactrim (antibiotic) 
twice a day and Ibuprofen as required.  A computerized medication 
list shows Salsalate was prescribed for pain and replaced 
Ibuprofen.  

In April 2004 the Veteran was seen at a VA outpatient clinic for 
follow-up of chronic sinusitis with severe chronic headaches.  
The Veteran complained of nasal congestion, purulent nasal 
drainage and headaches which were on a chronic basis, at times 
with some worse exacerbations than others.  It was noted that 
within the last few days he was suffering from an acute 
exacerbation, which required him to stay home from work.  On 
examination the maxillary and the frontal sinus were tender upon 
palpation.  The assessment was chronic sinusitis.  It was noted 
that the Veteran should continue on his present medical 
management with steroid nasal inhaler, anti-allergy and 
antibiotics as required for exacerbation.  Noted also was "The 
[Veteran] has had approximately four exacerbations in the last 
six months."  A July 2004 VA outpatient report reveals the 
Veteran's complaints of chronic yellow discharge, chronic 
headaches and chronic nasal congestion.  On examination there was 
slight tenderness upon tapping over the maxillary and frontal 
sinuses.  The assessment was chronic sinusitis, stable, no acute 
signs of infection, however, the Veteran continues with the 
disease on a year-round basis.

An October 2004 VA outpatient clinic report notes that the 
Veteran has a history of chronic sinusitis with frequent 
exacerbations requiring antibiotic treatment, more than five a 
year.  It was further noted that the Veteran is chronically 
nasally congested, but did not have an acute exacerbation that 
day.  His assessment was chronic sinusitis, continue with present 
management, Veteran will be seen during acute exacerbations for 
antibiotic treatment.

VA examination report dated in April 2005 reveal the Veteran's 
complaints of nasal congestion, drainage and postnasal drip 
requiring frequent throat clearing and causing his voice to 
become hoarse.  He reported that he has headache behind the eyes 
on most days.  He stated that he has had no recent sinus 
infection.  He stated that he was treated with antibiotics for 
sinus infection four months ago by a private doctor.  He stated 
he takes Zyrtec and Flonase on a chronic basis.  Nasal 
examination showed no external deformity.  There was a nasoseptal 
deviation to the right with bilateral open airways.  The 
impression was chronic rhinosinusitis which appeared to be 
allergy related with exacerbations.  The Veteran did have a 
course of antibiotics about three or four months ago.  He does 
not require frequent antibiotics.  

At his February 2009 Board hearing the Veteran testified that he 
has to clear his throat consistently and have to relieve himself 
of the yellowish discharge that he has all the time.  He also 
testified that he has severe headaches all the time because of 
his sinus disability.  Tr., p. 3.  The Veteran stated that he has 
been dealing with his sinus disability for many years and when he 
goes to the doctor he gets the same medication that he already 
has and if it is very incapacitating he will be given 
antibiotics.  He stated that he visits the doctor every six 
months.  Tr., p. 5.  The Veteran indicated that he does not see 
the point of having surgery.  Tr., p. 8.  He stated that he has 
not lost time from work within the past twelve months due to his 
sinus disability.  Tr., p. 9.  The Veteran testified that he has 
not taken antibiotics this year (February 2009).  He takes 
allergy medications and uses a nasal inhaler.  Tr., p. 21.

In January 2010 the Veteran had a VA examination for sinusitis.  
The examiner noted review of the claims folder.  The Veteran 
reported that his sinus symptoms have persisted and include nasal 
congestion, headaches, productive cough, and postnasal drip.  He 
stated that he has been prescribed antihistamines, nasal sprays 
and decongestants, which he reports are ineffective so he has 
stopped taking them.  It was noted that sinus surgery had been 
recommended but the Veteran declines to have surgery.  It was 
further noted that he has had one episode of sinusitis requiring 
three weeks of antibiotics within the past twelve months, that 
episode was in March 2009.  He has no history of hospitalization 
or surgery.  On examination there was no evidence of sinus 
disease, and no soft palate abnormality.  There were no signs of 
nasal obstruction and no nasal polyps.  The diagnosis was chronic 
sinusitis.  Diagnostic tests performed in January 2010 show that 
the sinuses are of normal density with no evidence of fluid 
levels.  Soft tissues walls and bony structures are within normal 
limits.  The impression was normal paranasal sinuses.  It was 
noted that the Veteran has been employed full-time as a mail 
handler for more than twenty years.  

Here, there is no evidence that the Veteran has had any 
incapacitating episodes or prolonged antibiotic treatment, as 
defined above, related to his sinus disability.  In April 2004 it 
was reported that the Veteran had had approximately four 
exacerbations in the last six months, but there was no indication 
any prolonged antibiotic treatment.  In October 2005 it was 
reported that the Veteran had frequent exacerbations requiring 
antibiotic treatment, more than five a year.  Here again, there 
is no indication of any incapacitating episodes or that 
antibiotic treatment lasted four to six weeks as is required for 
the next higher evaluation of 30 percent under applicable rating 
criteria.  While the evidence shows the Veteran has sinusitis 
with non-incapacitating episodes, which at times has been 
characterized by headaches, pain, and purulent discharge, such 
episodes have not totaled more than six per year as required for 
the next higher evaluation of 30 percent.  

Applying the Diagnostic Code 6510 rating criteria to the medical 
evidence related to the Veteran's sinusitis disability, the Board 
finds that the Veteran's disability picture more nearly 
approximates the criteria required for the presently assigned 10 
percent rating, and that a higher rating is not warranted.  
Considering all of the evidence, the Board concludes that the 
schedular criteria for a rating greater than the currently 
assigned 10 percent for the Veteran's service-connected chronic 
sinusitis have not been met at any time during the appeal period.

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Veteran provided statements indicating that the 
symptomatology associated with the sinusitis is severe.

The Board acknowledges the Veteran's contentions; however, the 
Board finds the severity of the Veteran's service-connected 
sinusitis is fully contemplated by the rating criteria.  There is 
nothing exceptional about the Veteran's service-connected 
disability.  The degree of disability exhibited is contemplated 
by the rating schedule.  Thus, the Board finds that the threshold 
test is not met for referral for extraschedular consideration. 38 
C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Therefore, the claim for an initial rating greater than 10 
percent for sinusitis is not established.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).




ORDER

Service connection for a cervical spine disability is denied.

Service connection for a right shoulder disability is denied.

Entitlement to an initial increased evaluation in excess of 10 
percent for chronic sinusitis is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


